Citation Nr: 0731699	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
4, 1986 to April 7, 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2006 and October 2006 the Board remanded the case 
for further development.


FINDINGS OF FACT

1.  Lumbosacral strain was not manifested during service and 
is not attributable to service.

2.  Degenerative arthritis of the back was not manifested 
during service.


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Degenerative arthritis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a low back 
disability.  In a VCAA letter of November 2003 the appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  With regard to notice as to disability 
ratings and effective date assignment, notice was not 
provided until a letter of March 2006.  However, the lack of 
timeliness is not prejudicial to the appellant because his 
claim is denied, and, therefore, the issues of rating and 
effective date do not arise.  The Board finds that the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, private 
treatment records, VA outpatient treatment records and a VA 
examination have been obtained.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) ("an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status"); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the issue of whether the 
cause of the appellant's back disability is related to 
service requires competent evidence.  The appellant is not a 
medical professional and his statements as to medical 
causation do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The appellant contends that he injured his back while in 
service while helping unload a trailer truck with heavy 
boxes.  He has related that his current back disorder is due 
to a service injury.  

In a Report of Medical History accompanying the enlistment 
examination of November 1985 the appellant reported suffering 
from recurrent back pain.  He noted having had back problems 
in 1981 and experiencing a stiff back when sitting.  X-rays 
were negative.  His spine and musculoskeletal system were 
noted to be normal.  

Service medical records dated in March 1986 note that the 
appellant injured his back while on detail.  He had had lower 
back pain for five days.   There was a report of low back 
pain prior to service.  He stated that the pain developed 
when he dropped a heavy box.  He was assessed with L-S 
strain.  Later that month the appellant was followed up for 
lower back pain.  He was assessed with lumbosacral pain.  
Later that same month the appellant was evaluated and 
recommended for separation on the basis that he did no meet 
medical fitness standards.  He was diagnosed with recurrent 
low back pain.  

Private MRI study of September 2005 noted an impression of 
L5-S1; 2 mm focal posterior central disc protrusion.  
Substance contacts the thecal sac but does not indent.  There 
was a clinical history of post traumatic pain.  

Private medical treatment records of April 2000 note the 
appellant was involved in a car accident.  In June 2004 he 
sought treatment for low back pain.  He was assessed with 
lumbar spondylosis.  Private medical treatment records of 
December 2004 note that the appellant was treated for low 
back pain.  He complained of back pain since a lifting injury 
in the military 15 years ago.  He denied any recent injuries.  

A VA examination report of January 2007 notes that the 
appellant reported suffering from back pain while in service.  
He denied having a back injury prior to joining the service.  
He stated that he injured his back while in service, was 
given physical therapy for a month and then discharged for 
being unfit for duty.  He reported having been in a car 
accident in 2004 which increased his back pain.  After the 
accident the pain increased in the low back and he was seen 
by private doctors and received physical therapy with only 
temporary relief.  He was diagnosed with lumbosacral strain 
and cervical strain.  An MRI study revealed a loss of normal 
lordosis probably due to muscle spasm, but otherwise 
unremarkable with no degenerative disk disease changes.  
Spinal canal and neural foramina were normal.  

In a May 2007 opinion the VA examiner stated that the 
appellant "entered service in March 1986 and injured back 
catching [a] heavy item and developed back pain.  X-rays 
[were] normal.  [He] was discharged in April 1986 because 
[he] could not do regular duties.  [He] has continued with 
back pain.  Recent MRI on January 4, 2007 was normal.  This 
appeared to be a soft tissue injury.  With this type of 
injury it is less likely than not that current back problems 
are related to military service."

The Board notes that the record is clear that the appellant 
was treated for recurrent back pain while in service.  
Service medical records document complaints of and treatment 
for back pain.  In fact, he was discharged from service on 
the basis that he did not meet medical fitness standards due 
to his recurrent back pain.  However, there is no competent 
evidence of record of a disease or injury in service 
associated with the low back pain and no nexus between the 
current disability and service.  

Initially, the Board notes that while the appellant 
complained of and was treated for low back pain while in 
service, he was never diagnosed with a disease or injury 
associated with the pain while in service.  Service medial 
treatment records make reference to low back pain but do not 
provide a diagnosis for the pain.  In this case, there is low 
back pain without underlying disease or injury.  38 U.S.C.A. 
§§ 1110; see also 38 C.F.R. § 3.303(a) (service connection 
means facts showing "a particular injury or disease resulting 
in disability [that] was incurred coincident with service. . 
. ."); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).  Without an injury or disease incurred in service 
leading to a disability, service connection cannot be 
granted.  

Furthermore, at the VA examination of January 2007 the 
appellant was diagnosed with lumbosacral strain and cervical 
strain.  After a review of the history reported by the 
appellant, an examination of the appellant and a review of 
the claims file, the VA examiner opined that "it is less 
likely than not that current back problems are related to 
military service."  This opinion is competent and stands 
uncotradicted by any other opinion of record.  

Private medical records note that the appellant reported 
having injured his back while in service and experiencing 
back pain since service.  The appellant is competent to 
report pain and to report that he has experienced pain since 
service.  See Layno v. Brown, 6 Vet. App. 4365 (1994).  
However, he is not competent to provide an opinion as to the 
etiology of the condition.  Furthermore, the record is 
completely silent for any medical records of complaints of or 
treatment for back pain prior to 2000.  There is a remarkable 
silence in the record regarding treatment for or complaints 
of low back pain or arthritis for a period of 14 years 
following the appellant's period of active duty for training.  
The Court has emphasized that symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology.  
However, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  In this 
case, the Board finds that the lack of corroborative data 
soon after service or within years of separation constitutes 
negative evidence and the assertion of continuity is not 
credible.  Therefore, the Board finds that the objective 
evidence of record is against the appellant's allegations 
that he experienced back pain since service.   

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for disc disease and there is no doubt to be resolved.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). See also 38 
C.F.R. § 3.102 (2007).




ORDER

Service connection for lumbosacral strain is denied.  

Service connection for degenerative arthritis of the back is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


